DETAILED ACTION
This communication is response to the amendment filed 03/18/2021. Claims 1, 2, 4-20, and 22-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 was filed after the mailing date of the Non-Final Rejection on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-20, and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to the claims necessitated the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-20, and 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 19, 29, and 30 recited “receiving, during the packet delivery time window…a data packet…”….”receiving the data packet the data packet…during the packet delivery time window”. The original disclosure does not disclose the newly added limitations. Nowhere in the original disclosure recites “receiving, during the packet delivery time window…a data packet…”….”receiving the data packet the data packet…during the packet delivery time window”. Thus, it is clear that the newly added claim limitations contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 2, 12-14, 19, 20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,205,150 to Ruszczyk (hereafter Ruszczyk) in view of US Patent 7,349,332 to Srinivasan et al. (hereafter Srinivasan) and further in view of US Pub. 2010/0131769 to HOMMA (hereafter Homma).

Regarding claim 1, Ruszczyk discloses a method for wireless communications (see Ruszczyk, Fig 2 and Fig 3), comprising: 
identifying a packet delivery time window configuration for communications of a traffic type (see Ruszczyk, Col 5 lines 15-20: each of the packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet …. the router determines whether a data packet in the combination queue is a higher priority data packet; Col 6 lines 31-35: the router determined whether a data packet in the combination queue is a lower priority data packet. Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is a guaranteed scheduling method in a case of a higher priority packet, a combination of a round robin and the guaranteed scheduling method in the case of a lower priority packet; Col 6 lines 1-6: Router 20 then schedules the data packets in high priority queue 62 using a guaranteed scheduling method 64 scheduler and sends the high priority data packets to a transmitter 72 for execution in the order determined by guaranteed scheduler 64; Col 6 lines 12-22: Router 20 then schedules the lower priority wherein the packet delivery time window configuration comprises an indication of a packet delivery time window; 
receiving, before a delivery opportunity and during the packet delivery time window that are based at least in part on the packet delivery time window configuration, a data packet of the traffic type (see Ruszczyk, Col 3 lines 53-61: Queues receive data packets of a traffic type, lower priority packets, before a delivery opportunity, transmission deadline, that is based at least in part on the delivery time window configuration, first scheduling method and a second scheduling method); 
delaying transmission of the data packet based at least in part on the packet delivery time window configuration and receiving the data packet before the delivery opportunity and during the packet delivery time window (based on the second scheduling method transmission of lower priority packets is delayed until transmission of higher priority packets takes place (see Ruszczyk, Col 4 lines 61-64: At step 38, first network device 20 schedules the lower priority data packets in the third queue with transmission deadlines where lower priority data packets are transmitted after higher priority data packets)); and 

Ruszczyk does not explicitly disclose wherein the packet delivery time window configuration comprises an indication of a packet delivery time window; determining a time interval associated with the delivery opportunity based at least in part on an end time of the packet delivery time window and a beginning time of the delivery opportunity.
However, Srinivasan discloses wherein the packet delivery time window configuration comprises an indication of a packet delivery time window (see Srinivasan, Col 2 lines 5-22: discloses wherein a packet delivery time, departure time window, comprises an indication of a delivery time window for communicating one or more packet, CBR Traffic).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the packet delivery time window configuration comprises an indication of a packet delivery time window as taught by Srinivasan and incorporate it into the system of Ruszczyk in order to provide an efficient packet delivery based on classification (see Srinivasan, Col 2 lines 5-22).
Homma discloses determining a time interval associated with the delivery opportunity based at least in part on an end time of the packet delivery time window and 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determining a time interval associated with the delivery opportunity based at least in part on an end time of the packet delivery time window and a beginning time of the delivery opportunity as taught by Homma and incorporate it into the system of Ruszczyk to achieve a secure data transmission with reliable delivery confirmation (see Homma, ¶ 0012).

Regarding claim 2, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, further comprising: determining the packet delivery time window based at least in part on the packet delivery time window configuration (see Ruszczyk, Col 5 lines 15-20 and Col 5 lines 31-35: each of the packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet; Col 6 lines 1-6 and Col 6 lines 11-21: Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery 

Regarding claim 12, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, further comprising: 
determining a delay budget associated with communications of the traffic type “packets are stored in a combination queue, a first queue” (see Ruszczyk, Col 5 lines 10-12: The first queue is a combination queue; Col 5 lines 12-20: a router periodically monitors a combination queue for the presence of data packets for transmission. While stored in the combination queue, the packet, is classified as either a higher priority packet or lower priority packet; Col 5 lines 15-20: the router determines whether a data packet in the combination queue is a higher priority data packet; Col 5 lines 31-35: the 
determining the delivery opportunity based at least in part on the delay budget, wherein transmitting the data packet is based at least in part on determining the delivery opportunity “The delivery opportunity, transmission deadline, is determined based upon 

Regarding claim 13, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 12, further comprising: determining the packet delivery time window for communications of the traffic type based at least in part on the delay budget “Each packets in a combination queue is either classified as one of two traffic types, a higher priority packet or a lower priority packet” (see Ruszczyk, Col 5 lines 15-20: the router determines whether a data packet in the combination queue is a higher priority data packet; Col 5 lines 31-35: the router determines whether a data packet in the combination queue is a lower priority data packet; Depending upon the particular classification for a packet, a packet transmission time is determined, a packet delivery time window is configured, via a scheduling method. The scheduling method is guaranteed scheduling method in a case of a higher priority packet, and a combination of round robin and the guaranteed scheduling method in the case of a lower priority packet; Col 6 lines 1-6 and Col 6 lines 11-21: Also depending upon the classification, the packet will spend different amounts of time in a queuing stage prior to transmission, the amount of time spent in a queuing stage being regarded as a delay budget; Col 5 lines 20-25; Col 5 lines 32-35; Col 6 lines 15-21), wherein transmitting the data packet is 

Regarding claim 14, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, wherein delaying transmission of the data packet comprises: buffering the data packet before transmission based at least in part on the receiving the data packet before the delivery opportunity (see Ruszczyk, Col 5 lines 31-55: where lower priority data packet are queued prior to delivery opportunity, transmission deadline).

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 28, Ruszczyk discloses the apparatus of claim 19, wherein the apparatus comprises a UE (see Ruszczyk, Fig 1 and Fig 4; Col 4 lines 31-39).

Regarding claim 29, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 5-7, 15, 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,205,150 to Ruszczyk (hereafter Ruszczyk) in view of US Patent 7,349,332 to Srinivasan et al. (hereafter Srinivasan) and further in view of US Pub. 2010/0131769 to HOMMA (hereafter Homma).

Regarding claim 5, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 2, but does not explicitly disclose wherein the packet delivery time window configuration indicates a periodicity of the packet delivery time window, a start time of the packet delivery time window, an end time of the packet delivery time window, an offset of the packet delivery time window relative to a time, or a duration of the delivery time window, or any combination thereof.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the packet delivery time window configuration indicates a periodicity of the packet delivery time window, a start time of the packet delivery time window, an end time of the packet delivery time window, an offset of the packet delivery time window relative to a time, or a duration of the delivery time window, or any combination thereof as taught by Cho and incorporate it into the system of Ruszczyk to provide the benefit of additional constant delay time between reception of a packet and transmission of a packet.

Regarding claim 6, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 2, but does not explicitly disclose further comprising: receiving, from a 
Cho discloses receiving, from a radio access node, an indication of a periodicity of the packet delivery time window, a start time of the packet delivery time window, an end time of the packet delivery time window, an offset of the packet delivery time window relative to a time, or a duration of the packet delivery time window, or any combination thereof, wherein determining the packet delivery time window is based at least in part on receiving the indication (Cho discloses a time window configuration, preset in a packet, which indicates an end time of a delivery time window; see Cho, ¶ 0027: after the scheduler recognizes the hard deadline, which is preset in the packet, it schedules the packets by a second scheduling algorithm in a period of time between the packet arrival time and the soft deadline and it schedules the packets, which have passed through the soft deadline, by a first scheduling algorithm. Herein, it should be noted that the first scheduling algorithm may operate prior to the second scheduling algorithm, thereby primarily transmits packets approaching the hard deadline to the destination).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cho and incorporate it into the system of Ruszczyk to provide the benefit of 

Regarding claim 7, Ruszczyk in view of Srinivasan, Homma and Cho discloses the method of claim 6, but does not explicitly disclose wherein receiving the indication comprises: receiving the indication via a radio protocol message.
However, it is well-known in the art of communication to receive indication through radio protocol message based on user design preference. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of receiving indication through a radio protocol message and incorporate it into the system of Ruszczyk based on user design preference to achieve an efficient communication system.

Regarding claim 15, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, but does not explicitly disclose further comprising: identifying a packet arrival window associated with the network device; and determining the delivery opportunity based at least in part on an end duration of the packet arrival window, wherein transmitting the data packet is based at least in part on determining the delivery opportunity.
However, Cho discloses identifying a packet arrival window associated with the network device (see Cho, ¶ 0024: The hard deadline is to an end point of transmission time allocated to the packet arrived at a scheduler for the destination. The hard deadline may vary depending on the QoS level of the packet. The soft deadline may vary 
determining the delivery opportunity based at least in part on an end duration of the packet arrival window, wherein transmitting the data packet is based at least in part on determining the delivery opportunity (see Cho, ¶ 0025: if a packet arrives at the scheduler at a predetermined point of time t and a predetermined hard deadline is set to t+5, the packet must be transmitted to the destination within a period of time between t and t+5. According to the present invention, the soft deadline t+3 is set between the packet arrival time t and the deadline t+5 in consideration of the transmission channel state and the QoS level of the packet. Therefore, in the period of time between t and t+3, the packets are scheduled in consideration of the transmission priority of the packets, in which the transmission priority is determined according to Equations (1) and (2), below; ¶ 0027: After the scheduler recognizes the hard deadline, which is preset in the packet, it schedules the packets by a second scheduling algorithm in a period of time between the packet arrival time and the soft deadline and it schedules the packets, which have passed through the soft deadline, by a first scheduling algorithm. Herein, it should be noted that the first scheduling algorithm may operate prior to the second 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Cho and incorporate it into the system of Ruszczyk to provide the benefit of additional constant delay time between reception of a packet and transmission of a packet.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 15.

Claims 4, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan and Homma and further in view of US Pub. 2009/0193484 to Zhang et al. (hereafter Zhang).

Regarding claim 4, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 2, but does not explicitly disclose wherein receiving the data packet comprises: receiving the data packet within the packet delivery time window.
However, Zhang discloses a feature where receiving a data packet, comprises a data packet, frame, within a packet delivery time window, before the frame deadline (see Zhang, ¶ 0008: a video transmission system includes a wireless transceiver to transmit a plurality of video frames, each frame having an importance .theta. and having a deadline by which each packet of the frame must be received, the wireless transceiver communicating over a network channel with periodic transmission opportunities; and a scheduler to select one or more frames to transmit at each transmission opportunity, wherein the scheduler maximizes a total importance for all frames to be received before each frame deadline with dynamic programming applied on a small window of frames, wherein the scheduler is updated with channel feedback and re-run at each new transmission opportunity).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein receiving the data packet comprises: receiving the data packet within the packet delivery time window as taught by Zhang and incorporate it into the system of Ruszczyk to provide the benefit of quality of service guarantee through provision of frame to destination within a transmission deadline.

Regarding claim 17, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, further comprising: determining the delivery opportunity based at least in part on a delay budget for communications of the traffic type “packets are stored in a combination queue, a first queue (see Ruszczyk, Col 5 lines 10-12: The first queue is a combination queue; Col 5 lines 12-20: a router periodically monitors a combination queue for the presence of data packets for transmission. While stored in the combination queue, the packet, is classified as either a higher priority packet or lower priority packet; Col 5 lines 15-20: the router determines whether a data packet in the combination queue is a higher priority data packet; Col 5 lines 31-35: the router determines whether a data packet in the combination queue is a lower priority data packet. Depending upon the classification, the packet will spend different amounts of time in a queuing stage prior to transmission, the amount of time spent in a queuing stage being regarded as a delay budget. If the packet/traffic is classified as higher priority the total amount of time spent in the queuing stage is the amount of time spent in a higher priority queue prior to transmission; Col 5 lines 20-25: At step 48, the router schedules the high priority data packets in the high priority queue using a guaranteed scheduling method. As is known in the art, a guaranteed scheduling method is used in network systems to provide service that guarantees a bound on transit delay and bandwidth of service; If the packet/traffic is classified as lower priority, the lower priority traffic is assigned a transmission deadline and the total amount of time spent in the queuing stage is determined based on the transmission deadline; Col 5 lines 32-35: the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline wherein transmitting the data packet is based at least in part on determining the delivery opportunity “The delivery opportunity, transmission deadline, is determined based upon a delay budget, amount of time spent in a queuing stage prior to transmission, which in turn based upon the particular classification of a packet as a higher priority or lower priority” (see Ruszczyk, Col 6 lines 32-35: At step 50, the router determines whether a data packet in the combination queue is a lower priority data packet and, if so, inserts the lower priority data packet with a transmission deadline into a low priority queue).
Ruszczyk does not explicitly disclose determining the delivery opportunity based at least in part on a packet arrival time associated with the network device and a delay budget for communications of the traffic type.
However, Zhang discloses a feature where delivery opportunity based at least in part on a packet arrival time, frame deadline, associated with the network device that receives the frame (see Zhang, ¶ 0008: a video transmission system includes a wireless transceiver to transmit a plurality of video frames, each frame having an importance .theta. and having a deadline by which each packet of the frame must be received, the wireless transceiver communicating over a network channel with periodic transmission opportunities; and a scheduler to select one or more frames to transmit at each 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of determining the delivery opportunity based at least in part on a packet arrival time associated with the network device and a delay budget for communications of the traffic type as taught by Zhang and incorporate it into the system of Ruszczyk to provide the benefit of quality of service guarantee through provision of frame to destination within a transmission deadline.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan and Homma and further in view of US Patent 7,634,287 to Bambos et al. (hereafter Bambos).

Regarding claim 8, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, but does not explicitly disclose wherein transmitting the data packet comprises: transmitting the data packet within a time interval of the delivery opportunity.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein transmitting the data packet comprises: transmitting the data packet within a time interval of the delivery opportunity as taught by Bambos and incorporate it into the system of Ruszczyk to provide the benefit of efficient packet delivery.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan, Homma, and Bambos and further in view of Zhang.

Regarding claim 9, Ruszczyk in view of Srinivasan, Homma and Bambos discloses the method of claim 8, but does not explicitly disclose wherein transmitting the data packet comprises: transmitting the data packet within a delivery window of a set of delivery windows associated with communications of the traffic type.
However, Zhang discloses a feature for transmitting a data packet within a delivery window, transmission opportunity, of a set of delivery windows, periodic 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein transmitting the data packet comprises: transmitting the data packet within a delivery window of a set of delivery windows associated with communications of the traffic type as taught by Zhang and incorporate it into the system of Ruszczyk to improve communication system reliability by providing transmission opportunities periodically.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan, Homma, and Bambos and further in view of US Pub. 2005/0213587 to Cho et al. (hereafter Cho).

Regarding claim 10, Ruszczyk in view of Srinivasan, Homma, and Bambos discloses the method of claim 8, but does not explicitly disclose wherein transmitting the data packet comprises: transmitting the data packet during an end subset comprising an 
However, Cho discloses a feature wherein transmitting the data packet comprises: transmitting the data packet during an end subset comprising an end time of a delivery window, based at least in part on a packet delivery time window configuration, QoS of a packet (see Cho, Abstract: An apparatus and a method for scheduling packets in a wireless communication system. The method includes the steps of dividing a transmission deadline of the packets for a destination into a first deadline, which is an end point of the transmission deadline, and a second deadline, which is allocated before the first deadline in consideration of a transmission channel state and a quality of service (QoS) of the packets, scheduling and transmitting the packets according to transmission priorities thereof, which are determined by a predetermined scheme, before the second deadline, and scheduling and transmitting the packets according to an approaching order of the packets with respect to the first deadline, if the packets have passed through the second deadline).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein transmitting the data packet comprises: transmitting the data packet during an end subset comprising an end time of a delivery window based at least in part on the packet delivery time window configuration as taught by Cho and incorporate it into the system of Ruszczyk to conserve transmission resources by delaying transmission until an end portion of a delivery window.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan and Homma and further in view of US Pub. 2010/0325506 to Cai et al. (hereafter Cai).

Regarding claim 11, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, but does not explicitly disclose wherein transmitting the data packet comprises: transmitting the data packet before a beginning of the delivery opportunity or after an end time of the delivery opportunity.
However, Cai discloses similar features where a data packet is transmitted before a delivery opportunity, a deadline, which is similar to transmitting the data packet comprises: transmitting the data packet before a beginning of the delivery opportunity or after an end time of the delivery opportunity (see Cai, ¶ 0029: the access node 106 sends a transport block to the relay node 102 in subframe k; that is, at least M subframes before the transport block’s packet delay budget (PDB) deadline).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein transmitting the data packet comprises: transmitting the data packet comprises: transmitting the data packet before a beginning of the delivery opportunity or after an end time of the delivery opportunity as taught by Cai and incorporate it into the system of Ruszczyk to provide the benefit of efficient packet communication.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan and Homma and further in view of US Pub. 2019/0349392 to Wetterwald et al. (hereafter Wetterwald).

Regarding claim 16, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 15, but does not explicitly disclose further comprising: receiving a packet arrival time window configuration indicating at least one of a user plane function (UIPF) packet arrival time window configuration, or a user equipment (UE) packet arrival time window configuration, wherein determining the delivery opportunity is based at least in part on receiving the packet arrival time window configuration.
However, Wetterwald discloses receiving a packet arrival time window configuration indicating at least one of a user plane function (UPF) packet arrival time window configuration, or a user equipment (UE) packet arrival time window configuration, wherein determining the delivery opportunity is based at least in part on receiving the packet arrival time window configuration (see Wetterwald, ¶ 0012: a device receives data indicative of packet arrival times at a plurality of nodes along a path in a deterministic network. The device compares the packet arrival times to their corresponding scheduled delivery intervals in a deterministic communication schedule used by the nodes along the path. The device detects, using a machine learning-based anomaly detector, a time synchronization anomaly based on the comparisons between the packet arrival times and their scheduled delivery intervals; ¶ 0077: time synchronization anomaly detection process 248 may use model 514-516 to perform regression of quantile on the expected times at each hop. Since the time scheduled is 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wetterwald and incorporate it into the system of Ruszczyk in order to communication system performance efficient resource utilization.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 16. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruszczyk in view of Srinivasan and Homma and further in view of US Pub. 2019/0239262 to WANG et al. (hereafter Wang).

Regarding claim 18, Ruszczyk in view of Srinivasan and Homma discloses the method of claim 1, but does not explicitly disclose wherein transmitting the data packet to the network comprises: transmitting, by a UE, to the network device comprising a UPF.
However, Wang discloses wherein transmitting the data packet to the network comprises: transmitting, by a UE, to the network device comprising a UPF (see Wang, Fig 1, user plane entity; ¶ 0006: user plane device; ¶ 0012: the temporary identity includes a device identity of a second network device, the downlink data is buffered in a user plane device shared by the first network device and the second network device; ¶ 0018).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein transmitting the data packet to the network comprises: transmitting, by a UE, to the network device comprising a UPF as taught by Wang and incorporate it into the system of Ruszczyk in order to provide reliable buffering functionality in the communication system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2018/0330453 to LAI et al. discloses resource sharing method and terminal whereby delivery time period may be represented by a delivery start time and a delivery end time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464